 62DECISIONS OF NATIONAL LABORRELATIONS BOARDG.W. Murphy Industries,Inc.,Portable ElectricTools Division and District No. 122,InternationalAssociation ofMachinists and Aerospace Wor-kers,AFL-CIOG.W. Murphy Industries,Inc.,Portable ElectricToolsDivisionandDistrict No. 122,InternationalAssociation ofMachinists and Aerospace Wor-kers,AFL-CIO.Cases13-CA-828813-CA-8403, and 13-RC-1 1541June 30, 1970DECISION, ORDER, AND CERTIFICATIONOF RESULTS OF ELECTIONBy MEMBERSFANNING, MCCULLOCH,AND JENKINSOn March 19, 1969, Trial Examiner Max Rosen-berg issued his Decision in the above-entitledproceeding, finding that the Respondent had notengaged in certain unfair labor practices alleged inthe complaint and recommended that the com-plaint be dismissed in its entirety, and that the ob-jection to the election be overruled and the resultsof the election be certified, as set forth in the at-tached Trial Examiner's Decision. Thereafter, theGeneral Counsel and the Charging Party filed ex-ceptions and supporting briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed The rulings arehereby affirmed. The Board has considered theTrial Examiner's Decision, the exceptions and thebriefs, and the entire record in the case, and herebyadopts the findings, conclusions, and recommenda-tions of the Trial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner and herebyorders that the complaint be, and it hereby is,dismissed in its entirety.CERTIFICATION OF RESULTS OF ELECTIONIt is hereby certified that a majority of the validvotes has not been cast for District No 122, Inter-national Association of Machinists and AerospaceWorkers, AFL-CIO, and that said labor organiza-tion is not the exclusive representative of the em-ployees in the unit found appropriate, within themeaningofSection9(a)of the Act, asamended.MEMBERMCCULLOCH,dissenting:Ido not agree with my colleague's adoption of theTrial Examiner's conclusion that the Respondentdid not violate Section 8(a)(3) and (5) of the Actin closing down the toolroom on March 20, 1968.It is clear from the record that prior to the March20, 1968, negotiating meeting the Respondent hadnot even suggested that it was considering the clos-ing of its toolroom and the subcontracting out ofthe work being performed therein. Yet at the outsetof that meeting Cusack, the Respondent's chiefnegotiator, told the union negotiators that theRespondent had made a decision to do so. Cusack,in fact, made it clear that the only matterremainingfor negotiation was the effect of the closedown ontoolroom employees. Thereafter all efforts on thepart of the union negotiators to meet further re-garding the closing of the toolroom and all effortsto obtain the economic data on which the Respon-dent allegedly had based its decision were frus-trated by the evasive tactics of the Respondent'snegotiators which culminated in the outright refusalto furnish any information on March 22, 1968, andthe abrupt,unilateral terminationof the bargainingrelationship on March 29, 1968. To me, these un-disputed facts make it clear that the Respondentfailed to recognize or honor its obligation to bar-gainwith the collective-bargainingrepresentative ofthe toolroom employees about its decision to closethe toolroom, and thereby violated Section 8(a)(5)of the Act.'Inmy opinion the record also supports a findingthat, although Respondent offered to bargain aboutthe effects of the closing of the toolroom at thetime its decision to do so was announced at theMarch 20 meeting, it in fact had no intention ofdoing so. On that same afternoon the Respondentclosed down the toolroom, offered two of the em-ployees jobs in other departments of the plant, andplaced all of the other toolroom employees onlayoff status. This action was taken at a time whenthe Union's negotiators were attempting to obtaininformation that would enable them to bargainabout the closing of the toolroom, and in the faceof a bargaining session scheduled for the followingday,March 21. Respondent has offered no reasonwhy the closing of the toolroom could not haveMSwacAIron and Steel Co,146 NLRB 1068, 1084-85,Wuto A SupplyCompany,171 NLRB 201Borden, Inc ,181 NLRB 109,Acme IndustrialProducts, Inc, 180 NLRB 114184 NLRB No 9- r-28184 NLRB No. 9 G. W. MURPHY INDUSTRIES, INC.63been delayed for at least a limited period of time togive the Union an opportunity to negotiate with theRespondent about this loss of jobs.The real reason for the hasty procedures adoptedby the Respondent in closing down the toolroom, Ibelieve, is to be found in the Respondent's concernover the possibility that the Union's organizationalcampaign among its production and maintenanceemployees might prove successful. The Union hadbegun the organization of the plant in July 1967, ata time when the plant was operated by Respon-dent's predecessor, Portable Electric Tools Com-pany. By October 1967, the Union had obtainedthe support of all employees in the toolroom andhadbeen recognized as collective-bargainingrepresentative of those employees by Portable Elec-tric.The Union continued its organizational cam-paign among the much larger unit of productionandmaintenance employees,which numberedsome 500 employees, while bargaining for the tool-room employees with the Respondent, which hadacquired Portable Electric on October 17, 1967.Shortly before Respondent's unilateral decision toclose the toolroom, one of the Union's negotiators,at a negotiating meeting on March 5, 1968, had in-formed the Respondent's negotiators that theUnion had almost enough cards to file a petition foran election among the production and maintenanceemployees. And after the closing of the toolroomand the refusal to bargain, the Respondent im-mediately began to make capital of the closing in itsantiunion campaign among the production andmaintenance employees. This sequence of eventspersuasivelyimpelsmy conclusion that theprecipitate action taken by the Respondent in clos-ing its toolroom was motivated, not by economicconsiderations, but by its intention to give theproduction and maintenance employees an objectlesson regarding the consequences of supportingthe Union.Iwould therefore find that the Respondent notonly violated Section 8(a)(1) and (5) of the Act byits failure and refusal to bargain about the decisionto close the toolroom and the effects of that deci-sion on the employees involved, but also violatedSection 8(a)(1) and (3) by closing the toolroom,with its consequent layoff of toolroom employees.Accordingly, I note my dissent from the failure ofthe majority decision to find such violations and tosustain the related objections to the election.TRIAL EXAMINER'S DECISIONMAX ROSENBERG , Trial Examiner: This case washeard in Geneva, Illinois, on December 16, 17, 18,and 19, 1968, pursuant to an amended complaintfiled by the General Counsel of the National LaborRelations Board and an answer filed thereto by theRespondent,G. W. Murphy Industries,Inc., Porta-ble ElectricToolsDivision.'Joined with the com-plaint are objections to an election conducted bytheBoard among Respondent'sproduction andmaintenance employees on May 27, 1968,2 whichwere lodged by District No.122, International As-sociation of Machinists and Aerospace Workers,AFL-CIO,herein called the Union,and which theRegional Director for Region 13 consolidated forhearing in his Report on Objections by date of Sep-tember 12,1968. At issue is whether Respondentviolated Section 8(a)( 1), (3), and(5) of the Na-tional Labor Relations Act, as amended,by certainconduct to be detailed hereinafter,and whetherRespondent's preelection activities, as set forth inthe Union's objections,so impinged upon the em-ployees' freedom of choice as to warrant thescheduling of another election.?All parties were af-forded full opportunity to present evidence, to ex-amine and cross-examine witnesses,to argue orallyat the close of the hearing, and to file briefs. Briefshave been received from the General Counsel andthe Respondent,which have been duly considered.4Upon consideration of the entire record,includ-ing the briefs filed with me,and upon my observa-tion of the demeanor of each witness while testify-ing, I hereby make the following:FINDINGS OF FACTITHE BUSINESS OF THE EMPLOYERRespondent, a corporation duly organized underthe laws of the State of Texas, maintains a plantand place of business in Geneva, Illinois, where it isand has been at all times material herein engaged iiithe manufacture and sale of portable tools and re-lated products. During the annual period materialThe complaint, which issued on November 9, 1968, and was amendedon November 22, 1968, is based on charges and amended charges tiled andserved in Case 13-CA-8288 on February 23,March 21, March 27, April 4, and May 9, 1968, and charges tiled andserved in Case 13-CA-8403 on April 24, and May 16, 19682Case 13-RC-11541At the outset, it should be noted that the objections' phase of thisproceeding, as encompassed in Case 13-RC-1 1541, relates to a productionand maintenanceunit of employeesat Respondent's plants in Geneva andStCharles, Illinois In the election which was triggered by the representa-tion petitionfiled in that proceeding, the tally of ballots revealed that, ofapproximately 548 eligible voters in the unit, 491 cast valid ballots of which193 were for, and 298 were against, the Union, 17 ballots were challenged,and 2 were void The alleged violations of Sec 8(a)( I ), (3), and (5) of theAct, with certain exceptions, generally have reference to a separate unit oftoolroom employees at the Geneva plant'The General Counsel's unopposed motion to correct the transcript inminor respects is hereby granted Following the close of the hearing, theGeneral Counsel filed a motion with the Trial Examiner to strike portionsof Respondent's brief, or to disregard those portions, because they werenot supported by record evidence As counsel for the General Counselmust surely know, a Trial Examiner's decision is based on an independentstudy of the factual record made in an unfair labor practice proceeding,and not upon advocative papers The General Counsel's motion is denied 64DECISIONS OF NATIONAL LABOR RELATIONS BOARDto this proceeding, Respondent manufactured, sold,and shipped finished products valued in excess of$1million from the Geneva plant directly tocustomers located outside the State of Illinois. Thecomplaint alleges, the answer admits, and I findthat Respondent is an employer engaged in com-merce within the meaning of Section 2(6) and (7)of the Act.11.THE LABOR ORGANIZATION INVOLVEDThe Union is a labororganization as defined inSection 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICES ANDOBJECTIONSdesignated majority representative of the toolroomemployees. In his Report on Objections, which wasconsolidated with the amended complaint herein,theRegionalDirector referred for decision thequestions as to whether Respondent interfered withthe conduct of a free election on May 27, 1968, bythreatening, coercing, and intimidating its produc-tion and maintenance employees with reprisals ifthey selected the Union as their bargaining agent,and by summoning the police on election day toturn away the Union's handbillers from an accessroad leading to Respondent's plant in Geneva. Forits part,Respondent denies the commission of laborpractices proscribedby theAct, and denies that itengaged in misconduct which would dictate asecond polling of the production and maintenanceemployees involved.A The ContentionsThe complaint alleges that Respondent indepen-dently violated Section 8(a)(1) of the Act by inter-rogating employees concerning their union activi-ties, threatening employees with discontinuance oftheir jobs if the Union became their collective-bar-gaining agent, and ordering employees to ceasewearing union buttons in the plant It further al-leges that Respondent violated Section 8(a)(3) bydischargingemployeesUlyssesTaylor,MorrisBelfield, and Ormond Nurse because they joinedand assisted the Union; by closing down its tool-room department and subcontracting the work per-formed there in order to discourage the unionmembership of toolroom employees and to penalizethem for having selected the Union as their collec-tive-bargaining representative, and/or to discouragethe production and maintenance workers from vot-ing for the Union in the May 27, 1968, election.Finally, the complaint charges that Respondent of-fended the provisions of Section 8(a)(5) by uni-laterally terminating its toolroom operations andsubcontracting the work without prior consultationwith the Union; by refusing to furnish the Unionwith information which that labor organization hadrequested relating to the closure of the toolroom,the subcontracting of toolroom work, and other re-latedmatters; by declining to bargain with theUnion over the effect upon the toolroom employeesof the elimination of that department and the con-sequent subcontract; and by failing to meet andbargainwith the Union on and after March 29,1968, notwithstanding the Union remained the duly' I can only glean from the testimonyof FrankHaderly, businessrepresentative for the Union,that the production and maintenance em-ployees at a plant in StCharles, Illinois, were a target of this union cam-paign,together with those at GenevaThe GeneralCounsel made no inde-pendent effort to illuminate this record with evidenceas to the scope of theUnion's organizationalefforts,or the voting unitB.The Evidenceit is undisputed and I find that, in July 1967, theUnion embarked upon a campaign to enlist the col-lective support of Respondent'sproduction andmaintenance employees at its plants in Geneva andSt.Charles,Illinois.' Union meetings were held andan organizing committee composed of those unitworkers was formed.The employees who attendedthe gatherings received literature, campaign but-tons,and authorization cards which,after beingsigned, were returned to the Union Following theestablishment of the committee, the Union trans-mitted to Respondent the names of the memberswho had been tapped to serve with that body. Thedrive continued until May 27, 1968, when, in theelection which is chronicled in a marginal referenceabove, the Union was decisively defeated.Concurrent with its organizational efforts amongthe production and maintenance complement, theUnion successfully weaned the membership of alltool-and-die men at the Geneva plant, numberingapproximately six,who expressed a desire forseparate representation." On October 2, and againon October 13, 1967, representatives of the Unionmet with officials of Portable Electric Tools Com-pany, which was then an independent enterprise, inconsequence of which voluntary recognition as theexclusive bargaining agent for a toolroom unit wasextended to that labor organization. On October17, 1967, G. W Murphy Industries, Inc., acquiredPortable Electric Tools Company, and the formerenterprise assumed the latter's recognitory obliga-tions" I he complaint alleges,the answer admits,and I find that a unit of alltoolroom employees at Respondent's plant in Geneva,Illinois, excluding allother employees and all supervisors as defined in the Act,is appropriate forthe purposes of collective bargaining within the meaning of Sec 9(b) of theAct G.W. MURPHY INDUSTRIES, INC.65On November 30, 1967, Frank Haderly, a busi-ness representative for the Union, submitted aproposed labor agreement for Respondent's con-sideration and, on December 1, 1967, the partiessat down for the first of 13 bargaining sessions.'During negotiations, Haderly served as the chiefspokesman for the Union and Attorney John F.Cusack undertook the role of prime negotiator forthe Respondent. The Union's contract contained 43proposals, and the parties immediately scannedthem step by step Among the union proposalswhich Cusack studied were a clause providing for10 paid holidays, a pension plan provision wherebythe Respondent would become obligated to con-tribute $8 per week per employee to the Union's"LaborManagement Pension Fund," and aproposal which would afford each employee a shiftbonus of 10 percent of base pay for the second shiftand 15 percent for the third shift. After readingover the proposed agreement, Cusack observedthat the Union was also seeking a union-securityclause. He reminded Haderly that no such provisionexisted in the contract between Respondent and theUnion at Respondent's CLECO plantinHouston,Texas, where the Union was the collective-bargain-ing agents' Following his perusal of the entireagreement, Cusack complained that the Union's de-mands were "very harsh." Haderly replied thatthesewere merely proposalsand not demands.Cusack suggested that the parties consider thenoneconomicissuesfirst,a procedure to whichHaderly readilyagreed,and the meeting was con-cluded.The next bargainingsession took place onDecember 10, 1967. Cusack presented the Unionwithcertaincounterproposalsdealingwithnoneconomicmatters.At this meeting, JamesWynne,Respondent'sdirector of industrial rela-tions expressedthe hope that any prospective con-tract would be patterned after the agreement in ef-fect between the parties at the CLECO plant inHouston. Haderly concurred in this suggestion, butadded that the Houston compact should be tailoredto the conditions which prevailed in the Genevaarea.The parties again met on January 8, 1968. In thissession, a consensus was arrived at on the followingissues:preamble recognition, coverage, nondis-crimination against employees because of unionthe partiesstipulated and I find that negotiations were conducted onthe followingdates December I and 10, 1967, January 8 and 17, February7, 21, 22, and 24, andMarch 5,6, 8, 20, and 21, 1968"The litigantsstipulatedand I find that, at the time ofthe hearing,Respondentoperatednine plants throughoutthe UnitedStates and em-ployed approximately 4,500 employees'On the precedingday, February 23, 1968, the Union filed chargesagainst Respondent alleging that the latter had discriminated against anemployee in the productionand maintenance unit namedSarah Larson inmembership, checkoff of dues, hours of normalworkday and workweek, and establishment of theconcept of a grievance procedure and a provisionfor arbitration at the plant. At the meeting onJanuary 17, 1968, the Union and Respondentagreed upon clauses dealing with discipline andconsequent procedures, leaves of absence, andunionrepresentation.On February 7, 1968,proposalsrelatingto seniority, reductions in force,and promotions were adopted. During a colloquyon February 21, 1968, both sides reached a meet-ing of minds on a provision which obligated theUnion to support Respondent's efforts to fabricateitsproducts with efficiency and safety, an itemcovering the scheduling of work shifts, and anotherproposal dealing with arbitration. At the session onFebruary 22, 1968, the parties accepted clausesrelating to leaves of absence and union representa-tion.When the negotiators convened on February 24,1968, they exchanged new proposals.9 At the con-clusion of this conclave, Cusack remarked that hehad written down some of Haderly's suggestions,but cautioned that he had need to consult withWynne over their acceptance because the lattermade the ultimate decisions for the company.Haderly rejoined, "you realize, too, that whateverwe agreed to in this room, as far as the Union isconcerned, it is subject to ratification by my mem-bership."Cusack replied, "I am well aware ofthat. "The next negotiating session was held on March5, 1968. Haderly testified that the parties turned toa dicussion of shift bonuses. Whereas,in its originalproposals, the Union sought a premium of 10 per-cent for employees on the second shift and 15 per-cent for those on the third, Haderly claimed that hepresented Cusack with a counterproposalcallingfor a bonus of 6 and 9 percent, respectively, com-menting thatthis was a modification of his originalproposal regardingthis item. "'Cusack remarkedthat, if Respondent acceded to the Union's demandfor shift bonuses for the toolroom employees, itwould thereby obligate itself similarly to compen-sate theemployeesin the production and main-tenanceunit.Haderly retorted that "as of now wewere not negotiatingfor the other [production andmaintenance]unit.We were approximately 30 to40 cards short of filing a petition forelection, andviolation of Sec 8(a)(3) of the Act Thesecharges were subsequentlydismissed bythe RegionalDirector aslacking in merit"' In support ofHaderly's testimonyin this regard, the GeneralCounselintroduced into evidence certain personal notes whichHaderly had madeat this meeting and which he mistakenlydated "4-5-68" With Respect toart 8 I of theUnion'scontract proposals dealing with shift bonuses, thedocument bears the notation"Delete 12 cents and 17 cents and substitute6% and 9'? " 66DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhen we won the election, then I would negotiatefor the other unit. But at present, I am onlynegotiating for the tool and die department." Atthis juncture, Haderly noted that the matter of shiftbonuses raised an economic issue, and he suggestedthat "we should hold this over to the time when wenegotiate the monetary issues and get into that.And then we will have the monetary issues rolledup into a ball of wax." Cusack consented to thisprotocol and the subject was dropped Agreementwas then reached on an extensive overtime andpremium pay clause, a definition of the workweek,and an additional grievance and discipline section.Thereafter, Cusack announced that, after consulta-tionwithRespondent's officials, the companywould agree to a union-security provision in returnfor its proposed "Management Rights" clause.Haderly requested that these proposals be adoptedas a package, and the "Management Rights" lan-guage recited that Respondent retained theprerogative of "contracting or sub-contracting ofproduction, maintenance, service or other relatedwork performed by the Company," and reservedthe right "to discontinue part or all of the opera-tionsof the business" and "to close down, tomerge, to consolidate or to sell to other companies,individuals, or partnerships...." During the recessinnegotiations that day, Cusack told Haderly,"Frank, let's speed this up and let's get it over with.Ihave a pretty good economic package to offeryou," to which Haderly replied, "Jack, I am doingmy best to get this thing really moving. I am goingon vacation." The March 5, 1968, meeting endedwith Haderly's promise that he would do his best toconclude negotiations speedilyMartha Clifford, director of personnel, Max Bo-lander, plant manager for production, and JamesWynne, director of industrial relations, testified forRespondent concerning the events which transpiredat the March 5 meeting. Clifford averred that sheattended almost all of the bargainings sessions, andthat the issue of shift bonuses was discussed onseveral occasions at and prior to this session. Whenaskedwhether Haderly ever receded from theUnion's initial shift differential demand of 10 and15 percent, Clifford replied in the negative. Ac-cording to Clifford, Haderly repeated throughoutnegotiations that Respondent had not offered anadequate shift premium for the employees, andRespondent's representatives refused to acquiescein the Union's proposal. Bolander testified that thematter of shift bonuses had been raised prior to theMarch 5 meeting. The Union had sought dif-ferentials of 10 and 15 percent for the second andthird shifts, respectively, and Respondent submitteda counterproposal which Haderly believed was toolow.However, Bolander asserted that Haderlynever advanced a lower shift bonus figure than thatwhich appeared in the Union's initial contractproposals. In his examination, Wynne also relatedthat the Union failed to deescalate its shift premiumproposal during the entire bargaining colloquy.Icredit the testimony of Clifford, Bolander, andWynne, and find that at no time during negotiationsdid Haderly or any other union representative alterthe Union's initial shift premium demand of 10 and15 percent, primarily because Haderly's testimonialutterances were not supported by the testimony ofhis fellow negotiators. Thus, Laurence Yeast, theUnion'sGrand Lodge representative, recountedthat the subject of extra shift pay had arisen atearliermeetings and that the parties had reachedagreement as to the mechanics for scheduling shiftdifferentials but not on the monetary amounts to bepaid.At a negotiating session on March 8, thematter of premium wages was again broached. Aunion committeeman named Essling commentedthat the union negotiators believed that a figure of10 percent and 15 percent was "not out of line,"and Essling remarked that if Respondent wouldagree to pay a 10-percent differential for thesecond shift he could readily find a man who wouldtransfer to that trick.Another committeeman,Woods, also "indicated that a 10-percent bonus forthe second shift was attractive enough for him toquitworking days and go to the second shift."Yeast also acknowledged that Cusack protestedthat Respondent would have to provide this emolu-ment to the approximately 600 production andmaintenance employees because, "How do youthink we can pay you this kind of bonus [for thetoolroom employees] and tell [the production andmaintenance] employees they cannot have thesame?" Yeast further conceded that, in reply,Haderly stated that "We represent the employeesand these demands are their demands. We maysound out of line to you, but they were made uponus to be obtained." Finally, Yeast admitted thatHaderly told Cusack that "our people" had notchanged their demands and that the Union's posi-tion on the issue had not been altered Moreover,CommitteemanWoods failed to corroborateHaderly's testimony that the Union had lowered itsshift bonus sights at this session In sum, I deem itimplausible that Haderly could have mentioned alesser shift premium payment to Respondent's offi-cials on March 5 while the Union was continuing topress for its original demands on March 8.The parties reconvened on March 6, 1968. Finalagreement was reached on clauses dealing withpromotions, shift preferences, military service, atrainingprogram, safety and health, temporary G.W. MURPHY INDUSTRIES, INC67transfers,and the use of bulletin boards.On March 8, 1968,another bargaining sessionwas held.The parties generally reviewed the provi-sions which had previously been agreed upon, num-bering in excess of 20. An extended discussion en-sued concerning a "Foremen Working"clause, theonly"noneconomic"articleuponwhich thenegotiators had failed to reach a consensus.Eitherbeforeor after a recess for dinner on that evening,Cusack remarked that it was getting late and, as ap-proximately all of the nonmonetary items had beencovered,Respondent was prepared to submit itseconomic proposals for consideration.Thereupon,Cusack presented the union negotiators withRespondent'soffer of eight paid holidays and the"Murphy" pension plan. After a brief study of thismaterial,Yeast told Cusack that the pensionproposal was unacceptable because it seeminglycontained a clause which would permit Respondentto terminate the pension plan at will and, once hav-ing done so, Respondent was empowered to cancelthe basic contract.Wynne reminded Yeast that asimilar clause existed in a contract between theparties at another plant. Cusack then commentedthat the Union was being unduly concerned andthat the proposed language would not result in thedireconsequences which Yeast foresaw. Yeastagreed that this was so. Cusack volunteered torevise his proposal to provide that only the Unioncould abrogate the pension plan and the underlyingcontract, a change which Yeast did not find attrac-tive.At that point, Cusack suggested that the issuebe deferred until a future meeting, and attentioncentered on the other features of the "Murphy"pension proposal.Yeast told Cusack that the Company's plan wasdeficient in that it failed to providefor vesting, sur-vivors' benefits, and the opportunity for employeesto buy up past service. He explained that "It wasthe policy of our organization, whenever we werenegotiating a pension, to build into it the right forthe people to invest in the equity that they woulddevelop under the pension plan." After Yeast out-lined the Union's desired objective in greater detail,Cusack exclaimed that "What you are talking aboutwould be most expensive " Cusack drew attentionto the fact that Respondent, in consequence of itsmerger agreement with Portable Electric ToolCompany of October 17, 1967, bound itself tocover all of Portable's employees under the MurphyPension Plan which, although it contained varia-tions in some benefits to meet the particular needsof a certain group of employees, was basicallyuniform for the workers at all Respondent's plants,whether unionized or not Yeast inquired whetherCusack had estimated the cost to Respondent ofMurphy's pension package,and Cusack replied thatitwould be difficult to calculate because the plancovered employees at various installations whowere in different age groups.Cusack then an-nounced that he knew what the Union plan wouldcostRespondent.Yeast pressed for a monetaryfigure,and Cusack replied"$8.00 a week." WhenYeast asked where Cusack obtained this figure,Cusack responded,"Itwas in the original proposaloffered by Mr. Haderly at the beginning of negotia-tions." Haderly spoke up at this juncture and said,"Yes. And we can provide $200 a month pension,which is double the Murphy Pension Plan And wecan also provide this with $8 00, these items thatYeast is talking about there." RespondentIndustri-alRelations Director Wynne proceeded to contrasttheMurphy Pension Plan and the Union'sestablished plant and commented that, while theywere similar in principle,the costs were quite dif-ferent.Haderlyoncemore urged that "Ourproposal would only cost you $8.00 a week per em-ployee" which cost Cusack calculated at 20 centsper hour.Yeast,who was a relative stranger to thenegotiations and who had sat in on this meeting tofamiliarizehimselfwith the issues on pensionproposals and holiday benefits, testified that, fol-lowing Haderly's utterance,"It became apparent tome then that this $8.00 might be a real stumblingblock and of deep concern to the company." Yeastclaimed he assured Respondent's negotiators thathe could "supply a pension plan which will provide$100 a month pension,which I understand is theamount of your pension, and will also provide forvesting,for survivors benefits, and it will buy thepast service of the employees involved, for a figureof 3 cents an hour the first year, 5 cents an hour thesecond year, and 10 cents an hour the third year."By this, Yeast meant that the Respondent would beobligated to contribute 3 cents per hour per man,or $1.20 a week,the initial year,5 cents, or $2weekly, the second year, and 10 cents, or $4 aweek, in the last year. When Cusack pleaded for aprecise definition of the Union's pension demands,Yeast repeated his previous proposal. Haderlyagain broke in and explained that"this could beprovided for$5.00 a month."Believing that he andhis cohort Haderly were not "talking about thesame thing,because apparently Haderly was tryingto adapt to the company'spensionplan," Yeasttook him aside and counselled that"we should talkabout the same thing, and probably we shouldpresent the[Union's] pension plan."Upon resumption of the discussions, Yeast re-peated that the Union could provide a plan for lessthan the $8 that had been mentioned. Cusackstated that "unless you are ready to give us otherpension demands that are more realistic, we mightas well move on to otherissues.We are spending alot of time here on issues that should be settled. Wehave gone as far as we are authorized to go on pen- 68DECISIONS OF NATIONAL LABOR RELATIONS BOARDsions." In responseto a question as to whetherRespondent would continue to bargain over thepension issue,CusackassuredHaderly that, "Ofcourse, we will bargain with you on the subject.However, you aremaking pensiondemands that areunreasonable and unrealistic,and will only affectnine people [in the toolroom]. [Respondent] has tolook to all of its employees and [it] certainly is notgoing to give nine people pension benefits that itcannot giveto the other Murphy employees. To dowhat you are talking about would cost manythousands of dollars and thisis just notin the cards,and you should be morereasonableas weare mostserious."The parties concluded their discussion ofthis issue with an agreementto consider it oncemore at another meeting.However,Wynne re-marked that"After listening to your proposalsagain,you did not reduce your cost factor, nor didyou stay with your [Union] plan. You actually in-creased yourdemands cost-wise. I can answer yourdemands now.The companywillnot agree tothem."Wynne,Bolander,and Clifford, who at-tended this session on Respondent's behalf,categorically denied that Yeast receded from hisoriginal position at the meeting, and they insistedthat the first mention of 3-, 5-, and 10-cent figureswas made by Yeast at the March 20 bargaining ses-sion after Respondent indicated that it would beforced to eliminate the toolroom because of exces-sive union economic demands.The General Counsel contends that the Unionlowered its pension demands at the March 8, 1968,meeting, from $8 per week per man to the lesserfigure, in his apparent attempt to show thatRespondent's economic justification for closing thetoolroom on March 20 was illusory On the otherhand, Respondent asserts that the Union steadfastlyadvanced its original proposal of $8 on March 8and that this exorbitant cost was one persuasivefactor in formulating its decision to shut the depart-ment down. On this record, I am persuaded andfind that, while Yeast might have mentioned- thesums of 3, 5, and 10 cents, both Cusack and Wynnewere reasonably led to believe that the Union waspersistingin itsinitialproposal of $8 per week. Ialso find that the Union continued to press its ancil-lary pension proposals. Thus, Haderly, who hadcarried the brunt of negotiations for the Union untilthis time, repeatedly stated that "we can also pro-vide this with $8.00, these items that Yeast is talk-ingabout."Moreover,UnionCommitteemanRobertWoods testified that Haderly read toCusack and Wynne the demands which were con-tained in the Union pension plan booklet, andCusack complained that Haderly had not "changedyour demands at all."Turning to Respondent's offer of 8 paid holidaysat the March 8 meeting, Cusack protested that theUnion's request for 10 compensated holidays wasunreasonable, and expressed Respondent's objec-tion to such a request in light of the fact that some600 production and maintenance employees at thisplant, as well as those in other plants, would con-tinueto receive only 8. Wynne observed that hehad seen many labor agreements which containedprovision for but seven holidays, to which the unionnegotiators countered that those contracts con-tained other monetary benefits to fill in the gap.Yeast thensuggestedthat Cusack undertake a longand hard reexamination of Respondent'spositionon holidays, and added that his stanceon thesebenefits was not fixed. Cusack agreed toreappraisethe Union's proposalin theinterval before the nextmeeting.By consent of the parties, futurenegotia-tionswere set for March 20 and 21, 1968.It is uncontroverted and I find that, at the outsetof the bargaining session of March 20, 1968,Cusack announced that, before commencing anyfurther discussionon a contract,he wanted theUnion to know that Respondent had projected the"exorbitantand unreasonable economic demands"which the Union had submittedin itscontractproposalsand had calculatedthe resultant costs. Heremarkedthat,after makinga survey of those costsbetween the March 8 and 20, 1968, meetings,Respondent's top officials had decided to close thetoolroom and subcontract all of the tool-and-dieworkoutofeconomicnecessity.Cusackemphasized that the company was not engaged inthe tool-and-die business as such, that the toolroomoperation was only incidental to Respondent's pri-mary function of producing portable electric toolsand was maintained simply as a convenience, andthat the price of the Union's economic packagecontained in its contract demands far exceeded theconvenience to the company. I t Yeast interrupted toask, "in other words, you are breaking off negotia-tions," to which Cusack replied, "We are definitelynot breaking off negotiations, and we are nowready to discuss the transfer of these [toolroom]employees to other jobs that are available for themin the plant, and-as well as the order of procedurefor closing down this operation." Yeast retortedthat "We are not here to negotiate away our jobs orour peopleWe are here to negotiate a contractcovering the people we are certified to represent."Thereupon, Yeast and his colleagues obtained arecessand caucused in the hall.When theyreturned, Yeast inquired as to how Respondent in-" It is undisputed and 1 find that,even with the toolroom running full tilt,Respondent nevertheless subcontracted 70 percent of its tool-and-die workto independent contractors G W MURPHY INDUSTRIES, INC.69tended to perform the tool-and-die work andCusack repeated that it would subcontract its needsto other suppliers and save money in doing so.Yeastagainasked,"You don't intend tonegotiate?" and Cusack responded, "I did not saywe do not intend to negotiate. On the contrary, weare now ready to discuss the closing of the tool-room thoroughly, and its effect on the employeesinvolved. . . . the department can be terminated atthe end of the current pay period [Friday, March22, 1968], or today [Wednesday, March 20, 1968],or any other day you want."12 Yeast reiterated thathe would not "negotiate the termination of theunion," and stated that he would like to know towhat "exorbitant" demands Cusack had reference.Cusack mentioned the cost of $8 per week per manfor pension coverage, to which Yeast replied that"That figure was made in error and off the top of[Haderly's] head, and he didn't understand what hewas talking about." Yeast went on to state thatCusack's economic projections were prematurebecause all that the parties had discussed wereproposals relating to the pension plan, shift bonus,and holidays.He related that the Union wasprepared to continue negotiations "in the spirit that...will have to be give and take, and that therewould have to be a meeting of the minds, if possi-ble, on the various articles. And you can't knowwhat the cost will be." To this, Cusack remarkedthat Respondent "just can't incur any added cost."Cusack then suggested that the parties execute anagreementembodyingthemorethan20noneconomic proposals which had previously beenaccepted, without any increased costs to Respon-dent. B. J. Lemanski, a Grand Lodge representativefor the Union who replaced Haderly in negotiationsat this meeting, asked Cusack "if the Union willsignan agreement covering these articles, ...which we are in agreement on, and maintain itstatus quo as far as the company is concerned, thatyou would not terminate the tool room?" Cusackreplied, "I can't promise that. But we would cer-tainly re-examine our position " At this juncture,Yeast broke in to exclaim that he was not preparedto sign any contract until the parties had concludednegotiations on all phases of the Union's contractproposals. Yeast thereupon informed Respondent'srepresentatives that he desired a recess in negotia-tions in order to confer with his superiors Yeast in-dicated that he would make arrangements withRespondent Personnel Director Clifford for hisreturn to the plant that afternoon, and that he ex-pected to meet with Respondent's negotiators againon March 21, 1968, as scheduled.Ifind that, in the afternoon, Yeast telephonedClifford to report that he was ready to drive to theplant to meet with Cusack and Wynne After con-tacting thesemen, Clifford informed Yeast thatthey would be unavailable until the following morn-ing.Yeast advised Clifford that he had prepared aletter for the attention of Cusack and Wynne seek-ing certain information as a result of the eventswhich had taken place during bargaining that morn-ing.Clifford told Yeast to bring the document tothe plant and she would assure its conveyance toher superiorsA few minutes later, Yeast learnedthat Respondent had closed the toolroom that dayand released its employees in that department. Heimmediately telephoned Clifford to report this in-telligence and to inquire as to why the Companyhad not deferred this action until Friday, March 22,1968. Clifford replied that, inasmuch as Yeast didnot express any preference for a date on which theoperation should be terminated, Respondent be-lieved that the Union was not interested in thematter and hence decided to close the departmentthat afternoon.Yeast was then connected withPlant Manager Bolander and he again protested theclosing of the toolroom with the comment that he"was particularly disappointed, and there was atleast one particular man out there, Mr. Wynne, Ihad gathered from talking and listening to him, thathe was the man, and you could depend on hisword." Bolander replied, "I want you to know thatwe are just taking orders from Mr. Cusack and youropinion of Mr. Wynne is correct, you can depend"On direct examination, Yeast testified that Cusack did not offer tonegotiate with the Union concerning Respondent's decision to close downthe toolroom operation, but volunteered only to bargain over the termina-tion of the toolroom on March 22, 1968, or sooner, and over the transfer ofthe toolroom employees to jobs in the production and maintenance areaOn cross-examination, Yeast acknowledged that, in substance, Cusack haduttered the words set forth in the text above On further examination by theGeneral Counsel, Yeast again changed tack and proclaimed that Cusackdid not propose to bargain over the closure Respondent Industrial Rela-tions Director Wynne, who attended this session, testified that Cusack an-nounced that Respondent was forced to shut down the toolroom due to theUnion's economic demands, but volunteered "to negotiate with you [theUnion] with reference to the close-down of the toolroom, making it an or-derly thing, close down, and negotiate with you with reference to the place-ment of people and other items " Wynne added that Cusack did not laydown any restrictions upon the scope of the discussions in this regard IcreditWynne's testimony, not only because of Yeast's contradictorytestimonial utterances on this score, but also because I deem it implausiblethat the parties would have continued to discuss contractual provisions atthis session, and would have scheduled future bargaining sessions on March21 and April 4, 8, 9, and 10, 1968, if, in fact, Respondent had closed thedoor to any future discourse concerning the operation of the toolroom Iam fortified in this conclusion by the testimony of Grand Lodge Respresen-tative LemanskiWhen questioned as to why meetings were scheduled forthew dates, he replied, "We didn't know what the net result was going tobe as a result of the closing down of the toolroom And we felt that insteadof wasting time, we would continue our negotiations, and if anythingmaterialized relative to opening the toolroom, we would have a contract allset " Lemanski added that, as discussions came to a close on March 21,1968, "the Company said, we are willing to continue negotiations on thedate that we had agreed upon, which were then set for further negotia-tions "427-835 0 - 74 - 6 70DECISIONSOF NATIONALLABOR RELATIONS BOARDon him." Yeast sought to speak with Wynne butwas informed that the latter was not available. Theconversationwas concluded by Clifford tellingYeast that the parties would meet the next day.Following this conversation, Yeast delivered hisletter to the plant. Over the signature of Yeast anddated March 20, 1968, this document recited thatthe Union had been informed by Respondent thatthe toolroom would be terminated on March 22,1968, due to the projected costs of the Union'seconomic-package which it had submitted duringcontract negotiations. The letter went on to recitethat the Union was formally protesting the closurescheduled for March 22 because a bargaining im-passe had not yet been reached and the entireeconomic bundle proposed by the Union had notbeen fully discussed. Yeast requested that Respon-dent forego the curtailment of the operation until"legitimate collective bargaining" had taken place,and asked forThe following information which we feel willsupport your claim that it is economically im-possible to continue to operate a Tool Roomwith the Union as its representative.FIRST: Furnish the Union with the costfigures of the Union's economic package ascomputed by the CompanySECOND: Furnish the cost of the Company'seconomic package as computed by the Com-pany.THIRD: Furnish the cost figures which theCompany incurs in operating the ToolRoomFOURTH: Furnish the cost to the Company tocontract the Tool Room work outside theplant.FIFTH: Furnish the names of the contractorswho will do the Tool Room work originallyperformed by the Tool Room.SIXTH: Furnish the Union the complete dataused by the Company to justify its statementthat it would be cheaper to contract thework outside the plant.Richard Gauger, a toolroom employee who wasalso a member of the Union's negotiating team, waspresent at the March 20 meeting. It is his undeniedtestimony and I find that, shortly after the sessionbroke up, Walter Sundberg, Respondent's managerfor manufacturing and engineering, invited Gaugerto the toolroom office where they met PlantManager Bolander. Bolander informed Gauger thatRespondent had decided to shut down the toolroonat the end of the work shift rather than at the ensof the week. Bolander offered to transfer Guager tca job in the machine shop which Gauger had previouslyperformedwithno cut in pay. Gaugerequested and was granted time in which to weigtthe proposition. Later that day, he and the othertoolroom employees, with the exception of thenight shift and Charles Spillner, who was absenithat day, were summoned to the office where Bolander explained the situation and extended thesame offer to the group. Gauger refused thetransfer for the reasons that he considered themove to constitute a step backwards in his careerand that he lacked either plantwide or departmen-tal seniority.13 Spillner testified and I find that, afterRespondent proposed to the Union that the partiesbargain over the transfer of the toolroom em-ployees to other departments,GrandLodgeRepresentative Yeast and his colleagues "told me,that the offer was made to place the employeesfrom the toolroom into other departments of theplant. No reference was made to me about salary orwhat type of work it would be. They just said thatthey turned it down, that was the only information Ireceived." According to Spillner, he, personally,never had an opportunity to accept or rejectRespondent's offer.14 It is also undisputed and I findthat the remaining toolmakers declined a transferbecause they lacked seniority in the plant and, con-sequently, they were placed in layoff statusThe parties reconvened on the morning of March21, 1968. It is undisputed and I find that when themeeting opened Yeast inquired why Respondenthad terminated its toolroom operations on thepreceding day. Cusack responded that the Com-pany took this step because it believed that theUnion displayed no interest in bargaining over thetransfer of the men to other production depart-ments. When Yeast asked Cusack how the latter in-tended to proceed, Cusack suggested that the nextorder of business should concern itself with adiscussion of the items which Yeast requested in hisletter to Respondent dated March 20 regarding costdata and other information Yeast demanded toknow whether Cusack had this material with him.Cusack answered that Respondent was in theprocess of collating the information but that it wasa "big order" and would probably take 3 or 4 days.However, Cusack assured Yeast that the informa-" it is uncontroverted and I find that John Gorman, a probationary em-ployee in the toolroom department, accepted a transfer to the machiningdepartment and remained in Respondent's employ" Spillner had called Bolander on April 24, 1968, to report that theformer had been denied unemployment compensation by an unemploy-ment compensation agency because he had refused Respondent's offer totransfer to another job at the same rate of pay Spillner inquired "just whenthis offer was made to me, by whom, and when did I refuse, because nooffer had been made to me " Bolander replied that "the offer was a blanketoffer made to our [the Union] representatives, and our representativeswere in negotiations-thatwere in the conferences, had refused, and there-fore I was qualified for unemployment " Spillner requested Bolander to soinform the agency because his unemployment check was being withheld,and the latter agreed to do so G.W. MURPHYtion would be forthcoming. Because Grand LodgeRepresentative Lemanski had been designated toreplace Yeast in future negotiations with Respon-dent, the former requested that a full review of theproposals and counterproposals be undertaken inorder to bring him up to date on the areas of agree-ment and disagreement. Cusack observed that "Ithink it would be worthwhile for us to know wherewe stand, to. . . ." Thereupon, according to Leman-ski, "there was a cooperative move on the part ofboth sides to bring the parties up to date as to howfar they had gone " The parties reviewed article byarticle and, where agreement was indicated, Per-sonnel Director Clifford proceeded to make copiesof the agreed-upon proposals which,pursuant tothe Union's request,were mailed to it by Respon-dent under letter dated March.25, 1968.Yeast sug-gested that negotiations be resumed regarding theunresolved issues, and that the toolroom employeesbe returned to their jobs pending negotiations.Cusack remarked that"We don't have a toolroom,therefore we don't need toolmakers"and, with this,the negotiators turned to a further discussion of theUnion's proposed pension plan.Cusack asked for aclarification of this proposal,stating that he knewthat it would cost his client $8 per week per em-ployee.Yeast declared that the Union's plan, withits diversified benefits,would be priced at 3, 5, and10 cents over a 3-year period. After this discussion,Yeast and Lemanski queried Cusack as to whetherRespondent planned to discontinue negotiations.The latter made it clear that the Company wouldpursue further bargaining over a contract, and theparties set April 4, 8, 9, and 10, 1968, for futuremeetings. Sometime during the day of March 21,1968, theUnion filed the charges in Case13-CA-8288 which served to trigger this proceed-ing.By letter datedMarch 21, 1968, Cusackacknowledged Yeast's written request of March 20,1968, for the economic data supporting the necessi-ty for Respondent's abandonment of the toolroom.Cusack recounted that he had submitted to theUnion a plan to terminate the operation and torelocate the affected employees in other depart-ments in the plant,which the Union had summarilyrefused to consider.He pointed out that these em-ployees had been offered other employment, andthat one of them, John Gorman, had accepted. Theletter further recited that,Our decision to close the tool and die depart-ment was solely based upon economic condi-tions resulting from the unconscionable de-mands made by the Union in the contractualeconomic provisions the Union submitted inwriting, and which the Union fortified with oralINDUSTRIES, INC.71requests that were economically even more farreaching. The Union's unyielding attitude wasmanifested especially in the discussions we hadrelative to the articles covering shift bonus,pensions, and holidays and forced upon theCompany the necessity of serious considera-tion of the economic results we were facingThis unyielding attitude on the economic issueswas obviously a complete reversal of the at-mosphere which prevailed during the negotia-tions on the non-economic issues, which weconsummated on a reasonable basis for bothsides.Cusack went on to state that the requested costdata would require considerable clerical work in itspreparation but he promised to transmit the infor-mation to the Union in a few days.Learning that the Union had filed charges againstRespondent with the Board,Cusack dispatchedanother letter to the Union on March 22, 1968.Cusack wrote that,due to this action by the Union,we have been forced to change our positionwith regard to the submission to you of certaindata and information covering the economicproblems which were involved in our decisionrelative to the closedown of the tool and diedepartment.At the time of our last meetingwhen we readily agreed to submit this informa-tion to you, you failed to disclose to us that onthe previousday you had filedunfair laborpractice charges with the [Board],inwhichyou included your opinion of the cause of theclosing of that department.If you had told usthat these charges had been filed, we wouldhave then advised you that the submission ofthe requested information was inconsistentwith your action at the Board.Cusack continuedYou fully appreciate that the purpose ofpreparing this information for you was for usein any necessary collective bargaining relativeto the employees affected by our action As aresult of the development that has taken placethrough your action at the Board, we feel thatthe information you sought is properly only apart of the information which we intend to sub-mit to the Board in support of all of our actionwhich we have taken to date. In view of theabove, we must now decline your request.On March 29, 1968, Cusack mailed a letter tothe Union reminding the latter that Respondent'stoolroom had been permanently terminated. Theletter went on to readDue to this fact, we believe that any presentnegotiations relative to economic issues involv- 72DECISIONSOF NATIONALLABOR RELATIONS BOARDing employees in that unit would be an exercisein futility.You have already submitted this matter to the[Board], and we shall cooperate with theBoard in the investigation of the charges youhave made.We, therefore, see no further purpose of meet-ing with you on April 4, 1968, as tentativelyplanned, and will consider the recess you havetaken in our negotiations continued until thecharges pending before the Board have beenresolvedThis was followed by another letter from Cusackunder date of April 1, 1968, advising that Respon-dent would regard the tentative meetings scheduledfor April 8, 9, and 10, 1968, as deferred pendingthe Board's investigation of the Union's charges.During its defense-in-chief, Respondent offeredevidence to support its economic justification foreliminating the toolroom on March 20, 1968. Onthe basis of a synthesis of the undenied testimony ofIndustrialRelationsDirectorWynne and PlantManager Bolander, I find that, prior to its acquisi-tion of Portable Electric Tools Company, Respon-dentundertookathorough investigationofPortable's tool-and-die fabrication capacity. Uponcompletion of this survey, Respondent's officialsharbored the hope that the toolroom might be ex-panded. At the time of acquisition, approximately70 percent of the tool-and-die work was performedby subcontractors, a major portion of whichoriginated in Japan.Becausethe Japanese suppliersrequired an excessiveamountof "lead time" tofurnish their product, i.e., 6 months, this made itawkward forRespondentto provide its customerswith electric tools when they needed the timelysupply of Respondent'swaresfor special salesBeginninginOctober 1967, Respondent's officialsembarkedupon astudy of the economic feasibilityof cancelingthe Japanesesubcontracts and per-forming the subcontracted work in the Genevaplant.Employee Gauger testified and I find that, inOctober 1967, he questioned Supervisor Dyerabour rumors which were rampant in the plant tothe effect that Respondent was planning to retrievea considerable amount of the die-cast work fromJapan. Dyer stated that such a scheme was underconsideration and that he had been instructed tobeef up the toolroom complement and order addi-tionalmachinery. About the time of this conversa-tion, the department had received a new metal-turningmachine known as a Clausen lathe and,either in December 1967 or January 1968, one diewhich normally had been procured from Japan wareturned to the plant for fabrication. At the bargaining session held on January 17, 1968, Wynn(toldUnion Committeeman Woods and the otherunion negotiators that Respondent intended t(move its plant in Warrensburg, Illinois, to th(Geneva installation, 15 and to expand the Genevatool-and-die facilities and hire more personnel.The testimony of Wynne and Bolander is undenied, and I find that, in January and February 1968a Mr. Wright, Respondent's chief executive officerand Bolander decided to visit the Orient to evaluat(the situation. Before embarking upon their journeythese officials conducted an intensive investigatiorof the cost of fabricating the Japanese castings ittheirGeneva plant. After making a tour of theJapanese facilities and comparing the relative pricefactors, they discovered that the requisite tools ancdies could be purchased in Japan for 30 percent ofwhat it would cost to manufacture them in theUnited States. Concurrently, Respondent learnecthat United Laboratories, a safety testing concerrfor the electrical industry, had promulgated newregulations regarding the double insulation of alielectrical handtools Pursuant to this requirementRespondent would henceforth be precluded frommanufacturing any portable device which was notconstructedwith a nonconductive metal in theareas touched by the human hand. Because theregulation apparently demanded utilization of tool-ing equipment different from that which Respon-dent had contemplated ordering, and in view of theJapanese cost picture,Wright decided not to ex-pand the toolroom department.It is also undisputed and I find that, early inMarch 1968, Wynne was informed by Bolander andClifford that considerable unrest existed among theproduction and maintenance employees due to cur-rent rumors that the Union might call the toolroomemployees out on strike. Upon receiving this intel-ligence,Wynne instructed Bolander and Manufac-turingManager Sundberg to contact various tool-and-die firms to ascertain whether they could per-form work for Respondent in the event of a strike.Sundberg investigated the matter and solicited bidsfrom subcontractors prior to March 8, 1968. He re-ported to Bolander and Wynne that farming out thework was not only feasible but that, cost-wise,Respondent could have its needs supplied, particu-larly on the Government ordinance contracts whichitwas then in the process of fulfilling, "as cheap orcheaper on the outside " Around March 10 or 11,"Warrensburg is located approximately 180 miles south of GenevaWhen the tool-and-die department was closed on March 20, 1968, the vastbulk of the department's tooling machinery was distributed to various otherdepartments in the Geneva plant However, some of the equipment wasmoved to the Warrensburg installation G. W. MURPHY INDUSTRIES,INC.731968, and prior to the bargainingsessionof March20, 1968,Wynne had occasion to discuss thematter with Wright and Corporate Officer Murphy.Wynne filled Wright in on the status of negotiationsand the economic demands which the Union hadbeen making. Wynne also informed his superiors ofthe results of his efforts in obtaining bids for thesubcontracting of tool-and-die work.Murphy ad-visedWynne to consult with him before any stepswere taken to eliminate the toolroom department,and he instructed Wynne "to reach a fair agree-ment, but don't get pushed out of the tub "Ifurther find that, prior to theMarch 20negotiating meeting, Respondent undertook a sur-vey to determine the amount of its costs if all theUnion's economic demands were met, as opposedto its existing expenditures. In addition, the bidsreceived from subcontractors were compared withthe amounts which Respondent would have had topay if its toolroom needs were fabricated at theGeneva both under a union contract and under ex-isting conditions Sundberg testified without con-tradictionconcerning these price comparisons,which testimony was based upon the books andrecords of the Company that were compiled underhisdirection "'Thus, in order to acquire ToolNumber 7592 or 7749, Respondent could manufac-ture these items in its own toolroom at a cost of$393.04 each Utilizing the Union's economic de-mands as contained in its proposed contract as thecost basis, the amount would be $532.96. Respon-dent received bids from subcontractors which in-dicated that the same orders could be filled for aslittle as $312 96, and as high as $400. Other com-parisons established that Respondent could procuretools and dies from outside sources for less moneythan it would cost for it to manufacture the items inits toolroom, and that its own manufacturing costswould have been less than those which would be in-curred if the articles had been manufactured underthe proposedunioncontract.Based on the uncontroverted testimony of JohnVenneri, Respondent's cost manager, I find that hewas instructed on March 11, 1968, by his personneldepartment and Attorney Cusack to prepare achart, based on company records and the Union'sproposed contract, which would project the cost ofthe Union's economicdemands ascontrasted withthe cost of parallel,existingbenefits at the plant.On March 13, 1968, Venneri completed his choreand turned it over to Clifford and Cusack. Thischart, which was evaluated by a firm of certifiedpublic accountants for accuracy and reliability, lists' Inasmuch as Respondenthad subcontracted 70 percent of its tool-and-die work,Sundbergalready had available to him the cost data for the vari-ous items andI so find" It should benoted thatthe General Counselhas not chargedRespon-approximately21 economic items contained in theUnion's contractproposals.In short,itestablishedand I find that, if all the Union demandswere met,Respondent would be burdened withan annual im-postof $52,522 for thetoolroom.Faced with the Union's intransigence concerningits proposedshift bonusesof 10 and15 percent, apension planwhich to Cusack's and Wynne's un-derstanding would assess Respondent's payroll by$8 per man per week, and 10 holidays, and armedwith the projected cost figures, Wynne testified andIfind that he met with Murphy a few days beforetheMarch 20, 1968, negotiating session and con-veyed the foregoing information to the latter. Fol-lowing a full assessment of the situation, Murphyreached the conclusion that it would not beeconomically feasible to continue the toolroom inlight of the potential increase in costs occasionedby the projected Union's demands, and he in-structedWynne to take steps to terminate the de-partment. On or about March 19, 1968, Wynne ap-prised his associates of Murphy's decision and, onthe following day, he and Cusack informed theunion representatives of Respondent's intendedcourse of action as chronicled heretofore.Insum,Ifind that, based on the Union'snegotiated demands relating to shift bonuses, a pen-sion plan,and holidays, as well as a projection ofthe added costs which would be incurred under theUnion's contract proposals, Respondent formulateda decision prior to March 20, 1968 to eliminate itstoolroom department out of economic necessity. Ialso find that, on that date, Respondent offered to"discuss the closing of the toolroom thoroughly,"to bargain over the transfer of the toolroom em-ployees to other departments at their current ratesof pay, and to negotiate the date on which the tool-room would be terminated. I further find thatRespondent agreed to furnish the Union with theeconomic data which impelled Respondent to aban-don the toolroom department, but withheld the in-formation pending resolution of the unfair laborpractice charges filed by the Union. I find that, onMarch 20 and 21, 1968, Respondent continued tomeet and bargain with the Union, and additionalnegotiatingsessionswere scheduled for April 4, 8,9, and 10, which were deferred due to the pen-dency of the charges. Moreover, I find that theUnion adamantly refused to discuss the closure ofthe toolroom, the transfer of the tool-and-die em-ployees to other departments, or the mechanics andtiming of theterminationof the department."dent with failing to negotiatein good faith with the Union at any time priorto March 29, 1968, when,by letter of that date, Cusack cut off the bargain-ing colloquy until this proceedingwas concluded 74DECISIONS OF NATIONAL LABOR RELATIONS BOARDMeanwhile, the Union's organizational effortsamongRespondent's productionand maintenanceemployees shifted into high gear and, on April 15,itfiled a petition seekinga Board electionfor a unitof those employees. On March 29, 1968, PersonnelDirector Clifford dispatched a letter to the workersin this unitin reply to a handbill which the Unionhad distributed a few daysearlier.Clifford wrotethat the Unionwas attempting"to shift the respon-sibility forthe closingdown of the Too] Room fromtheirown shoulderstoourManagement." Theletter further recited that "From the very start ofour negotiationswith them, it was obvious that theynever intended to arriveat a contract which wasfair, reasonable,or consistent with existing laborcontracts in our area or inour industry. Despite thefact that [Respondent]isnot engagedin the Tooland Die industry, and onlymaintainedthe ToolRoom as a convenience, the Union demanded 32increases in our present wage and fringe benefitprograms for their 9 members in the Tool Room."Clifford then set forth the extent and cost of the de-mands, and noted that, "Faced with such un-reasonable and fantastic demands, the Companyhad to decide whether the convenience of the ToolRoom was worth the cost. . . " She related that,when the demands were projected on a cost-factorbasis, "it was clear to management that they couldhave this same work performed on the outside at asubstantially lower cost. In fact, the Company hasfor years contracted on the outside for much of itsTool Room work, and consequently had actualcosts to compare with the projected costs which theCompany would face in fulfilling the [Union] de-mands. The Company had no alternative in ter-minating the Tool Room." Clifford recounted thatRespondent's negotiators had offered to bargainwith the Union over the closure of the departmentand over the transfer of the affected employees toother jobs in the plant, but that the Union refusedto engage in such discussions. The letter concludedwith the observation that the Respondent "must ex-ercise reasonable intelligence to remain inbusinessand will not be forced into a labor contract whichrequires them to sustain financial burdens whichare unsound. We sincerely hope that this summaryof the facts will clarify the cause of the terminationof the Tool Room, and that you will not be misledby false propoganda [sic] by a Union which is seek-ing to avoid the responsibility for their lack of intel-ligence and foresight."On April 18, 1968, Clifford sent another letter tothe production and maintenanceunit.AftersettingforthRespondent's reasons for opposing theunionization of these employees, the letter recitedthat "The Union has gone to great lengths tomisrepresent the Company position on the TooiRoom situation. The true facts are simple. TheUnion's economic demands for Tool and Diemakers priced this operation out of [Respondent]The Company decision to contract out this workwas based strictly on economic consideration. It dicnot circumvent the Union bargaining rights, as theystillhave them. Why is the Union attempting to in-volveyouin the Tool Room bargaining when it carhave no effect on you whatsoever? Furthermore,why did the Union separate the Tool and Die em-ployees from the rest of the plant workers, and nowseek your help to support their lost cause."For the sake of chronology, it might be well todigress at this juncture and report on a conversa-tion between Charles Spillner, a former toolroomemployee, and Plant Manager Bolander which al-legedly took place on April 24, 1968. As previouslynoted, Spillner telephoned Bolander to advise thattheunemployment compensation agency hadrefused to release the former's compensation checkbecause of its belief that Spillner had refused to ac-cept Respondent's offer of a transfer to another jobin the plant at the same rate of pay. During the con-versation, Spillner commented that he had learnedthat Respondent had rehired one of the toolroomemployees for work in another department and in-tended to recall another, and he wondered whetherBolander planned to reemploy the toolroom menone at a time. Bolander replied in the negative.Spillner retorted, "That leaves the rest ofus out inthe cold" and Bolander rejoined "yes, it does, as faraswe know now." Spillner reminded Bolanderthatthe former "had stuck myself out for you"byworkingon consecutive SundayswhenBolander's job was in jeopardy, and inquiredwhether there was any chance that "I couldbargain for a job through you." Bolander repliedthat the matter was entirely out of his hands.At this point, and according to Spillner's testi-mony, Bolander remarked, "If you fellows inthe Toolroom had not horsed around with thatunion, we would have a Toolroom and you'd all beworking and making over $4.00 an hour, and wewould all be satisfied." Bolander flatly denied thathe made any such statement to Spillner. Accordingto Bolander, Spillner had telephoned once or twicein search of employment after the toolroom closed.On each occasion, Spillner sounded inebriated andBolander simply referred him to the personnel de-partment. Spillner was not an impressive witness onthe stand.Moreover, I am persuaded that hishostility toward Bolander, fired by the latter'srefusal to provide Spillner with work when his col-leagues were being recalled and after he had ex-tended himself on Bolander's behalf, colored histestimony.Accordingly, I do not credit Spillner, G. W. MURPHY INDUSTRIES, INC.and I find that Bolander did not make the remarkattributed to him.18Returning to the election campaign, on May 24,1968, 3 days before the balloting, I find that Her-man Hug, Respondent's vice president, delivered aspeech to the production and maintenance em-ployees.After pointing out that the Union hadmisrepresented its objectives and achievement tothem during the drive, Hug stated, "The Unionrepresentatives misled one group of our employeesinto making such unreasonable economic demandsthat the Company had to discontinue their opera-tion. Are they now saying to you that the Union willattempt to enforce similar demands upon us?" Nofurther speeches were made by management, andthe balloting took place as scheduled on May 27,1968.Before considering an incident which occurredon the morning of the election and which the Unionraised in its objectionsas animpediment thereto, Iturnnext to an examination of the evidencepresented in furtherance of the General Counsel'scontentionthatRespondentviolatedSection8(a)(3) of the Act by discharging Ulysses Taylor,Morris Belfield, and Ormand Nurse from their jobsin thepolishing and buffing department on April 4,1968 (encompassed within the production andmaintenanceunit), because they had joined andassisted the Union in its attempts to organize thoseunit employees.Prior to July 17, 1967, the 11 employees in thepolishing and buffing department were paid on anincentive or bonus basis; i.e., they received a baserate which was embellished by a bonus payment de-pending upon the quantity of their production.After July 17, Respondent commenced to compen-sate these employees on a straight hourly basis. t9Ulysses Taylor was first employed by RespondentinAugust 1962 as a wheel trimmer and, in eitherlate 1963 or early 1964, he was transferred to thejob of polisher and buffer. In early 1965, the Inter-national Brotherhood of Teamsters began organiz-ing Respondent's production and maintenance em-ployees. According to Taylor, he attended a Team-stersmeeting one evening and gave his name tothat union. On April 26, 1965, an election was con-ducted by the Board on a petition filed by that" Unaccountably, at the hearing, the GeneralCounseldisclaimed any in-tention of spreading this conversation on the record for the purpose of sup-porting a finding that Respondent,by Bolander'salleged statement,thereby violated Sec 8(a)(I ) of the Act Instead,.counsel advised the TrialExaminer that his sole design was to utilize the statement as supportive ofhis contention that the closure of the toolroom was discriminatorily ratherthan economically motivated Even were I to credit Spillner,Bolander'scomment is equally susceptible of an interpretation that the Union's exces-sive economic demands led to the closing of the toolroom with a resultantloss of employment and higher wages In this connection,Iwould note thetestimony of former toolmaker DavidBallanceHe related that, in May or75labororganizationwhich sought representationamong the production and maintenance employees,and the union was unsuccessful. On May 4, 1965,Taylor, together with other employees, were laidoff.On this occasion, Taylor's foreman, Ezell An-derson approached the former and stated that"there was going to be a layoff," explaining that "itwas due to the slow-up in business."20 Around themiddle of September 1965, Taylor was recalled toduty.When he reported for work, Anderson in-formed him that "there had been some changesmade" and directed Taylor to proceed to the officeof Ralph Davidson, Respondent's manufacturingsuperintendent and Anderson's superior. Davidsongreeted Taylor and opened the conversation bystating that he "had quite a bit of trouble trying tostraighten out that little old shop," and then he re-marked, "You know, I know you fellows tried hardto overthrow the company." Taylor replied that hedid not know "what he [Davidson] meant byoverthrow." Davidson observed that "Everything, Ithink, is straightened out. We don't want any moretrouble. And if you think you are going to start anywe'd rather for you to move on now." Davidsonadded that "We have some new- rules" and he in-structed Anderson to provide Taylor with a copy ofthe company rule book. Taylor acknowledged thathe was unaware of whether the book contained anyrules regardingthe engagement in union activitiesand, so far as appears, it did not. When questionedwhether Davidson told him that "if you go by therules inthe book, I am sure everything will be allright," Taylor initially replied, "No, sir. He didn'tever say that." After being shown an affidavitwhich he gaveto a Board agent,Taylor concededthat Davidson made the statement on this occasion.At the conclusion of thediscussion,Taylor toldDavidson that"I was intendingto abide by the newrules,but atthe same time, I expected everybody todo likewise," and Davidsonexpressed his agree-ment.Becausethe workof polishingand buffing wasslack at the time,Taylor was assigned to his formerdutiesofwheel trimmingforapproximately amonth and then returned to the task of polishingand buffing until April or May 1967, when he wastransferred to the receiving department due to aJune 1968, he had a conversation with Toolroom Superintendent Dyer atthe latter's home According to Ballance,"Iasked him what he thought thereason for the closing of the Toolroom was, and he said that he thought itwas because of the union He said the union proposals and so forth "'"The General Counsel does not contend that this conversion in themethod of compensation was discri minatorily motivated2"Here, again,the General Counsel makes no contention that this layoffwas designed to punish adherents of the Teamsters In fact, heacknowledged that no unfair labor practice charges were filed regardingthis incident 76DECISIONS OF NATIONALfalling off of business. By July or August 1967, thetempo of production was on the upswing andTaylor resumed his polishing and buffing chores.When he reported to Foreman Anderson followingthistransfer,the latter apprisedTaylor thatRespondent had eliminated the incentive or bonuswage program on July 17, 1967, and advised thathenceforth Taylor would be paid at the straighthourly rate of $3.65. Anderson also informedTaylor that Respondent had developed a produc-tion standard which all polishers and buffers wererequired to meet, but Anderson did not announcewhat the standard was. Taylor inquired, "Well, howwill I know if I am coming up to it?" and Andersonassured him that "I'll let you know " The colloquyended with Anderson's comment that "I am sureeverything will work out."It is Taylor's further testimony that, either in lateAugust or the first of September 1967, he receivedthree or four union authorization cards from an em-ployee at the plant which he distributed to his fel-low workers in the polishing and buffing depart-ment, including anemployee named AubreyNewell. In September or October 1967, he "finallywent to a [Union] meeting." On approximately Oc-tober 1, he received a union button from employeeMorris Belfied which he wore on his apparel whileat work until his discharge on April 4, 1968. Taylortestified that Belfield and employee Ormand Nursealso displayed union buttons on their clothing dur-ing working hours, but he could not recall whetherany other fellow worker also did so.Sometime in March 1968, Taylor was at thedrinking fountain in the plant when an unidentifiedfemale employee asked another male employee tosign a unioncard. The latter replied that he wouldbe willing to append his signature to the documentbut that he would first have to seek his foreman'sapproval.With this, Taylor laughed and returned tohis work station. A few days later, Taylor met themale employee and inquired whether the latter hadsigned the card. When the employee replied that hehad forgotten to solicit the advice of his supervisor,Taylor forsome unexplained reason escorted himtoAnderson where the employee related that"Some lady tried to get me to sign a card, and I toldher to ask you." According to Taylor, Anderson"just laughed" when he received this intelligence.While riding home from work that evening, apassenger in the car askedTaylor "what happenedbetween you and the fellow that you tried to get tosign the card." Taylor retorted that he had nothingto do with the matter,whereupon the passengercommented that"Anderson told me that you triedto get this fellow to sign the card. . . ." After report-ing to work on the following morning, Taylor sum-LABOR RELATIONS BOARDmoned the male employee and together they ap-proached Anderson for a confrontation on the sub-ject.Taylorinstructed the employee to assure An-derson that the former had not solicited theauthorization card,and the employee dutifullycomplied. Anderson asked Taylor where he hadgotten "this idea" that Anderson had accusedTaylor of any wrongdoing, and the latter stated thathe had learned of this on his way home the preced-ing evening.When Taylor volunteered to summonhis fellow rider to verify the source of information,Anderson told Taylor to "forget it." However,Taylor continued to press the matter, charging thatAnderson "lied to me." With this, Anderson brokeinto laughter. Taylor warned that "This is no jokingmatter," shook his finger in Anderson's face, andthen walked over to Joseph Cavato, the manager ofthe polishing and buffing department, to registerthe complaint that Anderson had made the false ac-cusation that Taylor had attempted to solicit for theUnion. Cavato attempted to placate Taylor, stating"I don't care about you fellows talking union oracting union as longas you do it on your owntime," and Cavato assured Taylor that the formerwould speak to Anderson about the matter. A fewdayslater,Cavato reported to Taylor that Ander-son had accused Taylor of shaking his finger inTaylor's face. Taylor admitted that he engaged inthis conduct because "When I told him about it, helaughed."The incident was laid to rest withCavato's comment that "I think things will workout all right." Rounding out his testimony concern-ing the Union's organizational campaign and hisparticipation therein , Taylor acknowledged that heobserved many other employees in different depart-ments wear union buttons at work, that Respondentnever interfered with the display of unioninsigniain the plant, and, that he was never prohibited byRespondent from wearing a button or directed toremove a button from his person.Continuing the narrative of Taylor's employment,on the afternoon of April 4, 1968, he was in-structed by Anderson to report to Cavato's office.When Taylor and Anderson arrived there, Cavatohanded Taylor two checks with the comment"Taylor, I'll have to let you go. You have beenwarned.You didn't come up," an apparentreference to the fact that Taylor had not metRespondent's production standards.Taylor ex-claimed,"well,you know that this is not thereason," after which Cavato, asked, "What is thereason?" Taylor cut the conversation short with theremark that, "just let it go at that," accepted hispaychecks, and left the plant.Morris Belfield was hired by Respondent inNovember 1960 as a polisher and buffer. He G.W. MURPHY INDUSTRIES, INC.testified that he signed a union authorization cardaround the last of September 1967 and wasdesignated as a member of the Union's employee-committee.On October 12, 1967, the Unionnotified Respondent of Belfield's status.On threedifferentoccasions,he distributed authorizationcards in the locker room both before and afterwork in November 1967, and again in January andFebruary 1968. In addition, he attended unionmeetings and wore union buttons in the plant. Ac-cording to Belfield,Foreman Anderson's lockerwas located near Belfield's and Anderson could nothelp but notice when Belfield solicited his fellowemployees. However, Belfied conceded that Ander-sonmade no comment about this activity andBelfield's efforts in this regard went unimpeded.Belfield further related that, commencing in Oc-tober or November 1967, he began to wear twounion buttons, one of which indicated that he was a"Committee Member," and he continued to do sountil his discharge on April 4, 1968. Belfield alsoadmitted that he had never been ordered by Ander-son to remove the campaign buttons and that hehad never overheard Anderson so instruct otheremployees. He then recalled, however, a piece ofinformation which he had obtained from fellow em-ployeeAubrey Newell. According to Belfield,Newell reported that, while engaged in a conversa-tionwith Anderson at the plant on some undis-closed date, the latter, referring to Belfield andTaylor, remarked "Look at those guys over therewearing those buttons. They ought to get a job in aunion shop some place, or take them off." Whenquestioned as to whether Anderson also mentionedthe name of Ormand Nurse in this connection,Belfield replied "Yes. Maybe he did, too, Nursewearing the buttons, too." Belfield then made thesurprising revelation that he received this informa-tion from Newell in December 1968, 2 weeks priorto the hearing in this proceeding and some 8months after Belfield's discharge when, by happen-stance, he met Newell while standing on a streetcorner as the latter was driving by on his way toAurora, Illinois, where they both lived, and Newellgave him a ride.Aubrey Newell, an employee who was hired as apolisher and buffer by Respondent in 1961 and whoisstillemployed by it, was called by the GeneralCounsel to corroborate Belfield. At the outset ofhis testimony, Newell was asked whether he everhad any conversation with Foreman Anderson con-cerning the Union and Newell replied, "During mywork time, a lot of times at the machine." How-ever,Newell could manage to recount only twosuch conversations with any degree of specificity.According to him, approximately 3 weeks prior to77the election which was conducted on May 27,1968, Anderson visited his machine and, feigningthe inspection of Newell's work, he stated, "Newell,you is all right with me.Iwant to tell yousomething.You can talkso much untilyou hurtyourself about the union."Newell also recalledanother discussion with Anderson a few weeksprior to the dischargeof Taylor andBelfield onApril 4, 1968. In this conversation, Anderson toldNewell, "look at Belfield and Taylor and them.They like the union so well, why don't they quit andgo to a union shop where they have a union at in-stead of staying around here wearing buttons."Although Belfield asserted on the stand that Ander-son also referred to Nurse when Anderson utteredthe foregoing words, Newell stoutly proclaimedthat, despite his close working relationship withNurse, the latter at no time during the union cam-paign wore any union buttons. At first, Newellprofessed that his meeting with Belfield on thestreets of Geneva was not prearranged. However,when pressed on the matter, he admitted that hehad previouslymade an appointment to meetBelfieldwhen he received a telephone call fromBelfield in which the latter informed Newell thathe,Newell, would receive a subpena to testify inthisproceeding because Belfield"turnedme[Newell] in, about me knowing about them wearingthe buttons."Belfield further testified that he engaged in twoconversations regarding the Union with AndersoninNovember 1967 and February 1968, both ofwhich Belfield claimed were initiated by Anderson.On each occasion, Anderson inquired, "Well, whatdo you think the union can do for you, Belfield,"and Belfield responded, "Well, for one thing,maybe a little better working standard, as you callit,out in the open so we know what we are going tohave to put out. Maybe we can get some moremoney." Anderson opined, "I don't think so."Despite the fact that Respondent was informed bythe Union on October 12, 1967, that Belfield hadbeen elevated to the Union's employee-committee,and that Belfield had openly worn a button on hisapparel which read "IAM, Committee Member,"he nevertheless insisted that he was interrogated byAnderson as to whether he was a member of thatcommittee.Ido credit the foregoing testimony of Newell orBelfield because I am persuaded that it was con-trived. Thus, Newell averred that, a few weeks be-fore the election, Anderson warned the former that"You can talk so much until you hurt yourselfabout the union." However, by his own admission,Newell never wore a union button at work and, foraught that appears, he never engaged in any overt 78DECISIONS OFNATIONALLABOR RELATIONS BOARDunion activity.Moreover,while Newell initially as-serted that he had engaged in conversations withAnderson concerning the Union"a lot of times,"he could recall only two such discussions.In one ofthese,Anderson is supposed to have observed thatBelfield and Taylor were wearing union buttons andthat they should seek employment in a union shop,a conversation which Belfield claimed had been re-ported to him a few weeks before the instant hear-ing.Although Belfield maintained that the name ofNurse was conjoined with that of Belfield andTaylor in this context,Newell steadfastly assertedthat at no time did Nurse wear any insignia in theplant identifying him as a union supporter.Further-more, Newell grudgingly acknowledged that hedivulged to Belfield the contents of Anderson'sstatement,"Look at those guys over there wearingthose buttons. They ought to go get a job in a unionshop some place,or take them off," not as a resultof any casual meeting with Belfield on the streets ofGeneva, but by predesign after Belfield hadtelephoned Newell to advise that the latter hadbeen subpenaed to testify in this proceeding onBelfield'sbehalf. Finally,Belfield was adamant inhis insistence that Anderson interrogated him as towhether he was a member of the Union's employee-committee either in November 1967 or February1968, although Belfield allowed as how he hadworn a button signifying this status as early as Oc-tober12, 1967,and, on that date,Respondent wasso informed in writing by the Union.Shortly before quitting time on April 4, 1968,Anderson summoned Belfield to Cavato's officewhere the latter stated,"Mr. Belfield,I'm sorry.Your production is down."When Belfield askedwhat Cavato meant by the statement,Cavatoreplied,"Your record shows that your productionisway down.As of now,you have been warned."With this,Belfield was paid off and he departed theplant.Ormand Nurse was first employed by Respondentin 1961 as a material handler.A native of the WestIndies, his emigration to the United States wassponsored by a Mr. Baker who was then the pre-sident of Respondent,and who befriended Nurseduring most of his employment.Nurse progressedto the duties of a wheel trimmer and, according tohim, President Baker and Supervisor Andersoncomplimented him on his skill and industry.Desir-ing a higher paying job,Nurse pleaded his case withBaker. Baker consulted with Supervisors Davidsonand Anderson,and it was decided that the onlymeans by which Nurse could be paid at the higherrate would be to transfer him to the polishing andbuffing department, a move to which Nurse readilyagreed.Nurse testified that, on October 13, 1967, hesigned aunionauthorization card, which was ap-proximately around the date of the assumption ofhis new duties. About this time, he received threeauthorization cards from Belfield which he dis-tributed to some female employees in the plant dur-ing hislunchbreak. In addition, he exhorted his fel-low workers to join the Union and this continueduntil approximately 3 weeks before his discharge onApril 4, 1968. Shortly after the first of the year,1968, he receiveda unionbutton which, accordingtoNurse's testimonyon direct examination, heproceededto wearin the plant 3 weeks later. Nursethenfaltered inhis recollectionand believed thathe firstcommenced wearing the insignia sometimein February1968. He later insisted thathe wore theitem until3 weeks prior to histerminationon April4, 1968. However, Nurseultimately gavethis pieceof testimony. In early January 1968, he was ap-proached by Supervisor Anderson and was told that"if I would forget the Union, he'd [Anderson]make me a foreman."Nurse answeredthat "I'llhave to give that a thought." Although Nurseplaced Newell in themidstof this conversation, thelatter made no mention of it in histestimony. Nursefurther testified that,in themiddle of March 1968,Andersonexpressed surprise that Nursefavored theUnionand lamented that "hereI'm trying to getyou torun the department for me when I'm on va-cation, and you wear a Union button, you take itoff." Dutifully, Nurse proceeded to his locker andremoved the button. On the stand, Andersonemphatically denied that he had promised Nurse apromotion to foreman if he defected from theunion ranks, denied that he ordered Nurse toremove a union button from his person, and deniedthat he ever observed Nurse sporting anyunion in-signia although he acknowledged that he had seenTaylor and Belfield wearing them.Ido not credit Nurse's testimony that Andersonpromised him a promotion to the job of foreman ifhe foresook the Union, or that this supervisor pres-sured Nurse to remove his union button. Nurse wasa belligerent and evasivewitnesswhose demeanordid not impress me. Moreover, his testimonial ut-terance lacked both the ring of plausibility and sin-cerity. For example, he claimed that the carrot of aforemanship was dangled in front of his nose if heabandoned his championship of the Union. He ad-mitted that the polishing and buffing department inwhich he worked had a complement of 10 or 11employees and that, in addition to Supervisor An-derson, a second foreman named Green also toiledin that area. When questioned as to where Ander-son would be transferred in the event that he suc-ceeded to the foreman's job, Nurse replied, "I can't G.W. MURPHY INDUSTRIES, INC.79answer that question,"and when queried as to thedepartment to which he would be assigned as a su-pervisor,Nurse retorted,"he told me that he wouldmake me a foreman,that'sall I know."Addi-tionally,although Nurse placed Anderson's promiseof a promotion as occurring in early January 1968,he indicated that he might not have begun to weara union button until February of that year.In viewof the fact that Nurse's other union activities, i.e.,distributing three union cards to employees andconversing with them concerning the Union's drive,have not been shown on this record to have cometo the attention of Respondent'sofficials, I amhard-pressed to understand how Anderson couldhave known that Nurse was an active union ad-herent in early January 1968 when Nurse did notbegin to wear a button until February 1968.Moreover,despite the fact that Nurse claimed heexhibited the button daily for everyone to observe,Newell,who was called as a witness by the GeneralCounsel to support his case-in-chief, was absolutelycertain that Nurse did not carry any union identifi-cation on his clothing during the entire course oftheorganizationalcampaign.Finally,althoughNurse placed Newell in the conversation with An-derson relating to the promotion,Newell failed tocorroborate Nurse's testimony on this score.21On April 4, 1968,Cavato called Nurse into theformer's office.Cavato stated,"on account of notmaking you-making or coming up to the standard,you're terminated."When Nurse received his finalpaycheck,he informed Cavato,"you all would hearfrom me."According to Nurse's testimony, he hadnot been informed prior to his separation that hehad failed to achieve Respondent's production stan-dards which were put into effect on July17, 1967,and had never been apprised of what those stan-dards were.The General Counsel pleads that Taylor,Belfield,and Nurse were struck from Respondent's employ-ment rolls because they were in the forefront of theUnion's election drive in the polishing and buffingdepartment.Respondent defends their dischargeson the ground that they consistently failed to meetitsproduction standards.On this record, I aminclined to agree with Respondent's contention.It is undisputed and I find that,for nondis-criminatory reasons,Respondent converted itsmethod of compensating its employees on July 17,1967, from an incentive to a straight,hourly basis,and I have found that Foreman Anderson,who wasin charge of the polishing and buffing department,informed Taylor that the former would "let youknow" if Taylor was not "coming up" to standardproductivity,with the assurance that "I am sureeverything will work out." Belfield, who also com-plained on the stand that he had not been affordedany definitive measure by Respondent for gaugingthe quantity of his performance after the new stan-dards were imposed, admitted that he had beenorally warned by Anderson on "two or three" occa-sions prior to his discharge that he was not cuttingthe mustard. He recalled that the first instance oc-curred in November 1967, and that he received theothers prior to that month. Belfield freely admittedthat his productive capacities receded after the in-novation of the new standards, and he frankly at-tributed this circumstance to the fact that he be-lieved he was not being paid enough. In his words,he achieved production only "occasionally" afterthe change in compensation. While then admittingthat he had received several warnings concerninghis work, Belfield insisted that he had never gottenany writtenwarningsconcerning his deficiencies,stating"I did not. It is news to me." When pressedon cross-examinationas to whether he had receivedrecorded admonitions on March 14 and 19, 1968,Belfield entered a firm denial. Curiously, however,he conceded that he requested that Cavato unfoldhis production cards for the pay period precedinghis discharge so that he could compare them withnotes which he had jotted down covering the samespan,an endeavorwhich he had never undertakentheretofore. According to Belfield,his request wasprompted by the belief that "I suspected themchanging counts onmy time card."Respondent int-troduced into evidence two writtenreprimandswhich bear Anderson's signatureand the dates ofMarch 14 and 19, 1968, both of which faultBelfield'sproduction efforts. The former cited "NotMaking Standards" and thelatter borethe notation"This employee (MorrisBlefield)has been re-peatedlywarn [sic] about his unsatisfaction [sic]production."Regardinghis production after the rate of payconversionon July 17, 1968, Taylor admitted thathe had been warnedby Foreman Anderson that theformer was not meeting Respondent's productionstandards "I'd say sometimes twice a week. Some-timesitmay be three times a week." Taylor alsoconfessed that his production dropped about 15 to20 pieces per day since July 17, 1968. When askedto explain the reason for this decrease, Taylor madethe remarkable reply that his supervisors "told me21The record disclosesthat, duringAnderson'sabsences from thedepartment,Nurse wouldbe called uponby relativelyilliterate employ-ees to assist them in placing the proper numerical figures on theirproductioncardsfor submission to thepayroll officeApartfrom thiselementary,ministerialtask, which was apparently performed on a vol-untary basis, Nurse primarily devoted his productivetime topolishingand buffing 80DECISIONSOF NATIONALLABOR RELATIONS BOARDthey didn't expect me to produce" and he confidedthat he did not "work as hard" when the rate ofpayment changed. Taylor was also questioned as towhether he had ever received any written warningconcerning his production deficiencies. Initially, heanswered in the negative. However, he then con-ceded that he had received two. The record showsthat Taylor was reprimanded by a warning datedDecember 19, 1967, which recited "Failure to dothe work assignedin anefficient and acceptablemanner. This employee (Ulysses Taylor) has beenwarned verbally repeatedly about his unsatisfactorywork." A second warning bears the date of March14, 1968, and reads "Not Making Standard."22Concluding his testimony on this phase of thecase,Taylor acknowledged that, between Sep-tember 1967 and April 1968, he overheard Ander-son warn Belfield and Nurse about their failure tomake production. Only one other employee in thedepartment had been criticized, John Clark, andthis occurred on but one occasion.In his testimony, Nurse claimed that he had neverbeen taken to task about low production after July17, 1968. I do not credit this testimony, because itisbelied by that of employee Aubrey Newell whoworked with Nurse in the same department. Newelltestified that, between that date and April 4, 1968,Nurse had been criticized "quite frequently" byAnderson because of poor production, as wasBelfield and Taylor. According to Newell, he hadbeen the topic of criticism on only one occasionduring this entire period. So far as his testimonystands, no other employee in the polishing andbuffing department received a reprimand.Upon a careful review of the foregoingtestimony, I am convinced and find that Respon-dent discharged Taylor, Belfield, and Nurse onApril 4, 1968, not because they actively promotedthe Union's cause,but rather, following the conver-sion and untiltheir discharge, they were repeatedlywarned for more than 8 months that their produc-tion was lessthan satisfactory. Having failed to im-prove, I find that Respondent severed them fromthe payroll for this reason. Accordingly, I shalldismiss the complaint insofar as it alleges that theirterminationwas prompted by illegal considerations.22Taylortestified and I find that, sometime in Septemberor October1967, Andersonshielded him from another written reprimand by tearingthe document up21Neither Halderly nor Kerns was an employee of Respondent Seekinsand Jones,who had been employed in the production and maintenanceunit, were discharged by Respondent prior to the election Their termina-tions were processedby theBoard as potential unfair labor practices, butthe charges were dismissed as lacking in merit I thereforefind that thesefourindividuals were not employees of Respondent on the morning of May27, 1968Richard Gauger was severed from Respondent's employ when iteliminated its toolroom on March 20, 1968, under circumstances which Ihave herein found to be neither discriminatory within the purview of SecThe last issue presented for decision relates tothe Union's objection that Respondent impeded theconduct of an untrammeled Board election on May27, 1968, among the production and maintenanceemployees by summoning the local constabulary toevict the Union's handbillers from a road leading tothe Geneva plant. I find that, at approximately 7a.m. on the day of the balloting,BusinessRepresen-tativeFrank Haderly, accompanied by RichardKerns of the AFL-CIO Industrial Union Depart-ment, former employees Mary Seekins and VivianJones, and Richard Gauger, drove to the plant todistrubute leaflets urging the employees to vote forthe Union.23 Haderly stationed his assistants nearRespondent's parking lot to circulate the literaturewhile he sat in his car. Two police patrol cars wereparked on the access road at this time.24 A fewminutes later, an officer approached Haderly'svehicle and informed him that the police stationhad received a complaint from Respondent's Attor-neyCusack that the union handbillers weretrepassing on a street which belonged to Respon-dent. The officer instructed Haderly to withdrawhis handbillers to an area on the access road whichbuttedon a major public highway. Haderlyprotested that the removal of his cohorts to thehighway could create physical hazards. He ex-plained to the officer that the Union had dis-seminated literature to Respondent's employees"for approximately six months, and we had almostgone down almost to the company's plant entran-ce"withoutpreviousinterference.Haderlyacknowledged that his distribution point might havebeen on company property and that he told the of-ficer that "I didn't know whether the lot line was,either, either state or state property." He also toldthe officer that "You are not going to stop us fromgoing up to that lot line" (an apparent reference tothe division between the State's and Respondent'sproperty). The officer replied, "You go ahead tothe lot line, but if I received-receive another com-plaint, I will have to take you in." Haderly con-ceded that he did not know whether he and hishandbillers were trodding upon Respondent's pro-perty.After removing his distributors to a position ad-8(a)(3) of the Act, nor otherwise offensive of Sec 8(a)(5) and(I) of thestatuteAccordingly,Ifind that none of the Union's handbillers were em-ployees when they were accostedby theGeneva police on election day24 In response to a question by the Trial Examiner as to whether this roadwas company property or land which belonged to the public, Haderlyreplied, "That is a matter of dispute of where-whether it is a private roador a public road I really don'tknow"Inasmuch as it is the Union's burdenin the objections'phase of this proceeding to establish all aspects ofRespondent's improprieties which would warrant upsetting the election, Ifind that the Charging Party has failed to prove that the distribution of itsliterature occurred in a public place on election morning G. W. MURPHY INDUSTRIES, INC.jacent to the main thoroughfare, Haderly believedthat traffic conditions exposed them to too great aphysical danger. He returned to the second policecar stationed on the access road and reported thathe was unable to perform his distribution choresbecause of the vehicular hazards. The policemanradioed his superiors and his fellow officer was re-called to the scene. The latter informed Haderlythat "there wasn't anything he could do about it,that the complaint had been registered. And if wewent-and if we went on to the so-called privateroad,we would have to be arrested." Haderlythereupon summoned his handbillers and told themthat it was too risky to continue their efforts nearthe main highway. The distribution of the leaflets atthe Geneva plant ceased at 8 a.m.Haderly then proceeded to the St. Charles plantwhich was also involved in the balloting. There hemet Cusack, and his opening remarks to the latterwere to the effect that "You are a real nice guy. Allyou think of is your own self. You don't think of-think any thing of the safety of the handbillers,even of the Portable Electric Tool employees. Youcalled the cops on us. And they tried to run us off."Cusack responded, "You are in violation of the 24hour rule. You have a captive audience, and we'renot entitled to have a captive audience."" Haderlyshot back, "If we lose this election, we are going tofilean unfair labor practice charge against thiscompany on the grounds of safety." Concludingthis episode,Haderly conceded that he and hisaides had distributed literature at the plant en-trance at least once a week for a 6-month periodprior to the election, that the Union also mailedunion literature to the employees involved eversince the inception of the organizational campaignamong the production maintenance employees, andthat he even handbilled the employees on thesecond shift at the Geneva plant without impedi-ment on election day while stationing himself at thevery entrance to the plant.At the hearing, counsel for the Union took theposition that the police officers were agents ofRespondent and that it was therefore responsiblefor their statements and actions. Counsel thenchanged course and disclaimed any agency rela-tionship, whereupon this Trial Examiner sustainedRespondent'sobjectiontotheconversationbetween the officers and Haderly on hearsaygrounds. Finally, counsel once more altered courseand insisted that the agency did in fact exist,although no evidence to sustain this contention was''Cusack apparently had in mind theBoard'sPeerless Plywoodrule(Peerless PlywoodCo , 107 NLRB 427, 429), which bans electioneering be-fore captive audiences of employees during the 24-hour period precedingthe balloting81offered. Following this forensic exercise, counsel atlast claimed that the only assertedly objectionableconduct which occurred on election day was thepresence of the police cars on the access road forthe first time since the union campaign began.It is now well settled, as the Union concedes, thatan employer possesses the legal right to debarnonemployee solicitors from its property.26 I haveheretofore found that neither Haderly nor hisassistantswere employees of Respondent on thedate of the election. I have also found that theUnion failed to come forth with evidence whichwould establish that its distribution of literature oc-curred on public property. Consequently, evenwere I to find that the officers were acting as agentsof Respondent, I would nevertheless find and con-clude that it was privileged to exclude the unionrepresentatives from its property.Moreover, I amnot convinced that, in the circumstances of thiscase, the mere presence of squad cars at the en-trance to a plant where some 600 employees are tobe balloted created such a coercive or intimidatoryatmosphere as to warrant nullifying the electionresults.Accordingly, I find that this objection lacksmerit and I shall recommend that it be overruled.C.ConclusionsThe General Counsel had alleged that Respon-dent offended the provisions of Section 8(a)(1) ofthe Act by the following conduct of Foreman An-derson: his interrogations of Belfield as to what thelatter thought the Union could do for him; hispromise to Nurse that Nurse would be promoted toa foreman's job if he abandoned his activities onbehalf of the Union; his directive to Nurse toremove a union button from his person, coupledwith Anderson's statement that the latter was at-tempting to put Nurse in charge of the polishingand buffing department and yet Nurse persisted inwearing union insignia; his warning to Newell thatthe latter could jeoppardize his employment statusby talking about the Union; and, by his comment toNewell that Taylor and Belfield should leaveRespondent's employ and seek work in a unionizedplant instead of remaining with Respondent andwearing union buttons. I have heretofore found thatAnderson did not make any of the foregoing state-ments or engage in the acts of alleged misconductwhich the General Counsel's witnesses attributed tohim. I therefore conclude that Respondent did not°hN L RB v Babcock& Wilcox Company,151 U S 105 82DECISIONSOF NATIONALLABOR RELATIONS BOARDviolate Section 8(a)(I) by any misconduct on An-derson's part.The General Counsel has also asserted thatRespondent violated Section 8(a)(1) by Clifford'sletters to the production and maintenance em-ployees of March 29 and April 18, 1968, and byHug's speech to them on May 24, 1968. TheGeneral Counsel argues that Clifford's reference tothe closure of the toolroom because of the Union's"unreasonable and fantastic demands," and Hug'scomment that "The Union representatives misledone group of our employees into making such un-reasonable economic demands that the Companyhad to discontinue their operation. Are they nowsaying to you that the Union will attempt to enforcesimilar unreasonable demands upon us,"interferedwith, restrained, and coerced the employees' freeselection of the Union. I have heretofore found thatRespondent eliminated its toolroom department forfinancialreasonsoccasionedby the Union'seconomic, contractual demands. I therefore con-clude that, far from being coercive, Clifford's let-ters and Hug's speech merely set forth truthfullythe factual and lawful bases for closing that opera-tion.Accordingly, I conclude that Respondent didnot violate Section 8(a)(1) by any of the foregoingconduct. Moreover, insofar as the foregoing allega-tions have their parallel in the Union's objections tothe election which are before me for disposition, Ishall overrule those objections.The General Counsel has also charged thatRespondent violated Section 8(a)(3) by terminat-ing Taylor, Belfield, and Nurse on April 4, 1968,because they joined and assisted the Union. I haveheretoforefound that these employees wereseparated from Respondent's employ because theyfailed to measure up to Respondent'sproductionstandards and not because of their union activities.I therefore conclude that this personnel action didnot fall within the proscriptive ambit of Section8(a)(3).The General Counsel further contends that Sec-tion 8(a)(3) was violated when Respondent closedits toolroom department on March 20,1968, andlaid off certain of its toolroom employees.The dualthrust of his argument in this connection is thatRespondent took this step with a design to penalizethe toolroom workers for having selected the Unionas their collective-bargaining representative,and/orto sway the production and maintenance employeesfrom voting for the Union in the election conductedon May 27, 1968. I have previously found that theeliminationof the toolroom was impelled byeconomic rather than discriminatory considera-tions. According, I conclude that its closure and thefurloughing of the employees were not offensive tothe provisions of Section 8(a)(3) of the Act.The complaint additionally alleges that Respon-dent violated Section 8(a)(5) and (1) by uni-laterallyterminating its toolroomoperationswithout prior consultation and bargaining with theUnion, by declining to bargain with the Union overthe effect upon the tool-and-die employees of theelimination of their department, and by refusing tofurnish the Union with information relating to thecost factors which led to Respondent's decision toshut down that operation.InTown & Country Manufacturing Co., 27theBoard observed that:... the duty to bargain about a decision tosubcontract work does not impose an undue orunfair burden upon the employer involved.This obligation to bargainin nowise restrainsan employer from formulating or effectuatingan economic decision to terminate a phase ofhis business operations. Nor does it obligatehim to yield to a union's demand that a sub-contract not be let, or that it be leton terms in-consistentwithmanagement'sbusinessjudgment.Ihave found elsewhere that, after Respondentsurveyed the potential costs of the Union'seconomic demands, it reached the decision that thecontinuation of the toolroom department wouldprove to be uneconomical. When the parties meton March 20, Respondent announced its plan tothe union representatives and threw the matter onthe bargaining table with the comment that "we arenow ready to discuss the closing of the toolroomthoroughly, and its effect on the employees in-volved." Respondent pointed out that cost factorsmade the subcontracting of the work imperative,and agreed to provide the Union with the relevanteconomic data.Respondentstated thatit"justcan't incur any added cost" in the toolroom and,when the Union inquired whetherRespondentwouldmaintain the operationif theparties agreedtoa contractcovering the negotiated clauseswithoutanymonetary increases,Respondentrepliedthat "we would certainlyre-examine ourposition."On the following day, theparties againmet and entered into further negotiations on anagreement, and additional bargaining dates werescheduled.Moreover,Ihave heretofore found onthe basis of undisputed testimony that it was theUnion,and not the Respondent,which failed andrefused to discuss the matter of transferring thetoolroom employees to other departments in theplant at the same rate of pay.27 136 NLRB 1022, 1027, enfd 316 F 2d 846 (C A. 5) G. W. MURPHY INDUSTRIES, INC.As the Board noted inTown & Country,28"Suchprior discussion[of subcontracting]with a dulydesignated bargaining representative is all that theAct contemplates."On the record here made, I amconvinced and conclude that Respondent fulfilledits statutory obligation of bargaining with the Unionover the cessation of toolroom operations and theconsequent effect upon the employees involved.While it is true that Respondent reneged on itspromise to convey the requested economic data tothe Union,Iam not persuaded that this action wasentirely unreasonable or unwarranted.In view ofthe filing of refusal-to-bargain charges againstRespondent on March 21,1968, at a time whenRespondent was nevertheless complying with thestatutory mandate of meeting and bargaining withtheUnion,Ido not deem it unreasonable forRespondent to desire to place the information inthe hands of the Board agent who was investigatingthe case and to await a Board determination as tothemerit of the charges before the Respondentproceeded farther.Furthermore,by the time ofRespondent's refusal to comply with the Union'srequest,namely,March 22,1968, I conclude thatthe former had already satisfied its statutory obliga-tions regarding consultation and negotiations withthe Union.In short,Iconclude that Respondent didnot violate Section 8(a)(5) of the Act by its entireconduct surrounding the closure of the toolroom.83Finally,theGeneral Counsel has alleged thatRespondent failed to bargain with the Union on andafter March 29, 1968,and thereby violated Section8(a)(5). By the phrasing of this allegation,Iassumethat the General Counsel has taken the positionthat the Union remained the majority bargainingrepresentative for the employees after that date andRespondent continued under an obligation to dealwith it.As I have previously found that the tool-room was closed on March 20,1968, for lawfulreasons and that the employees were legally laidoff, I conclude that the General Counsel has failedto sustain the burden of this allegation.Ishall therefore dismiss the complaint in its en-tirety.As I have also overruled the Union's objec-tions to the election in Case 9-RC-11541,Ishallrecommend that the petition filed therein bedismissed.RECOMMENDED ORDERUpon the basis of the findings heretofore madeand the conclusions heretofore drawn,and the en-tire record,and pursuant to Section 10(c) of theNational Labor Relations Act, as amended, it ishereby ordered that the complaint herein be, and ithereby is, dismissed in its entirety.It is further or-dered that the petition filed in Case 9-RC-11541be, and hereby is, dismissed.x" Ibid